DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 1-6), Species A (claims 2-3) and Sub-Species A1 (claim 2) in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that there would be no substantial burden to search and examine all claims in the application.  This is not found persuasive because the apparatus claimed does not have to be formed by the method of any of claims 7-21 but could instead be formed in any other way as long as the structure is the same.  In fact, claim 1 is not even a product-by-process claim given that the recitation “deviation of the component shape from the shell shape aiding in an establishment of a final desired shape” does not require two different shapes or specify any final shape formed by such a deviation and thus the deviation recited appears to merely recite an advantage to changing the component shape if one desired to.  
Regarding the traversal of the election of species requirement, upon further consideration, and in the interest of compact prosecution, the election of species requirement is hereby withdrawn.  In view of the noted withdrawal of the election of species requirement (not the restriction between apparatus and method), applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, any claim that is found allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The restriction requirement between apparatus and method is still deemed proper and is therefore made FINAL.



Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation “a gas turbine engine fittable to a shell” (l. 1) is believed to be in error for - - a gas turbine engine, the aerodynamic component fittable to a shell - -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 6, the recitations “an inner diameter shell panel… to be fit to an exterior surface of the inner diameter shell” (ll. 4-5) and “an outer diameter shell panel… to be fit to an interior surface of the outer diameter shell” (ll. 6-7) are vague and indefinite because it is unclear whether the inner and outer diameter shell panels are assembled in the combustor section or are merely intended to be assembled in the combustor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garry 20150176843.
Regarding Independent Claim 1, Garry teaches an aerodynamic component (one of tiles 38 along radially outer wall 32 or one of tiles 38 along radially inner wall 30) of a gas turbine engine fittable to a shell having a shell shape (the italicized limitations are directed to an intended use of the aerodynamic component and are not positively recited, though Garry teaches the tiles 38 are attached to shells along walls 30 and 32, respectively), the aerodynamic component comprising: 
a body (body of tile 38).  
The recitation “having a component shape initially deviating from the shell shape prior to an assembly operation in which the aerodynamic component is to be fit to the shell, and deviation of the component shape from the shell shape aiding in an establishment of a final desired shape of the aerodynamic component following the assembly operation” are directed to an intended process of making the body of the aerodynamic component.  There are no structural differences between Garry’s tiles 38 and the claimed aerodynamic component and, as such, Garry’s tile 38 anticipates the claimed aerodynamic component.  The instant claim does not positively recite any actual change in the structure of the body over the course of making it or assembling it (instead the claim merely recites that such a deviation would be desirable to aid the establishment of a final shape).
Regarding Dependent Claim 2, Garry further teaches the body is cast and can be attached to an inner diameter shell with a substantially uniform radius of curvature (tile 38 along 
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.

Regarding Dependent Claim 3, Garry further teaches the body is cast and can be attached to an inner diameter shell with a substantially uniform radius of curvature (tile 38 along radially inner wall 30; para. [0023]).
The recitation “the shell is an inner diameter shell with a substantially uniform radius of curvature, the shell comprises an exterior surface to which the aerodynamic component is fittable, and the deviation is accomplished by the body being: cast to have a radius of curvature, which is similar to the substantially uniform radius of curvature of the shell at an edge of the body and which decreases toward an opposite edge of the body, and deformed to have a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell” is directed to the steps of a process for making the body.  While the body is positively recited as being cast, which is found to be a structural feature of the claimed body, the process of deforming the body from some initial shape to a final shape does not impart any structural features to the body which distinguish over the body taught by Garry.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed apparatus, and as such, the process by which the product was made is immaterial to patentability and claim 3 is anticipated by Garry.  
Regarding Dependent Claim 4, Garry further teaches the body is cast and can be attached to an outer diameter shell with a substantially uniform radius of curvature (tile 38 along radially inner wall 30; para. [0023]).
The recitation “the shell is an outer diameter shell with a substantially uniform radius of curvature, the shell comprises an interior surface to which the aerodynamic component is fittable, and the deviation is accomplished by the body being: cast to have a radius of curvature, which is similar to the substantially uniform radius of curvature of the combustor shell at a central point of the body and which increases toward opposite edges of the body, and deformed to have a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell” is directed to the steps of a process for making the body.  While the body is positively recited as being cast, which is found to be a structural feature of the claimed body, the process of deforming the body from some initial shape to a final shape does not impart any structural features to the body which distinguish over the body taught by Garry.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed apparatus, and as such, the process by which the product was made is immaterial to patentability and claim 4 is anticipated by Garry.  
Regarding Dependent Claim 5, Garry further teaches the body is cast and can be attached to an outer diameter shell with a substantially uniform radius of curvature (tile 38 along radially inner wall 30; para. [0023]).
The recitation “the shell is an outer diameter shell with a substantially uniform radius of curvature, the shell comprises an interior surface to which the aerodynamic component is fittable, and the deviation is accomplished by the body being: cast to have a radius of curvature, which is similar to the substantially uniform radius of curvature of the combustor shell at an edge of the body and which increases toward an opposite edge of the body, and deformed to have a substantially uniform radius of curvature similar to the substantially uniform radius of curvature of the shell” is directed to the steps of a process for making the body.  While the body is positively recited as being cast, which is found to be a structural feature of the claimed body, the process of deforming the body from some initial shape to a final shape does not impart any structural features to the body which distinguish over the body taught by Garry.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The tile taught by Garry is identical to the claimed apparatus, and as such, the process by which the product was made is immaterial to patentability and claim 5 is anticipated by Garry.  
Regarding Dependent Claim 6, Garry further teaches a combustor section (Fig. 2) of a gas turbine engine, comprising: 
an inner diameter shell having a shell shape (shell portion of radially inner wall 30 with a shell shape, i.e. the wall 30 and shell are annular; para. [0043]); 
an outer diameter shell having a shell shape (shell portion of radially outer wall 32 with a shell shape, i.e. the wall 32 and shell are annular; para. [0043]); 
an inner diameter shell panel (tile 38 along inner wall 30) according to the aerodynamic component of claim 1 (see rejection of claim 1 above) to be fit to an exterior surface of the inner diameter shell (see Fig. 2); and 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741